ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Conrad M. Fredin has committed unprofessional conduct warranting public discipline, namely a failure to a client in communicating, in pursing the matter and a failure to attend a court hearing regarding the matter, and, further, that upon the client’s filing an ethics complaint regarding respondent’s handling of the matter, respondent improperly billed the client for attorney fees for time spent in defense of the ethics complaint and that the respondent made misrepresentations during the investigation of the complaint; and
WHEREAS, the respondent has unconditionally admitted the allegations of the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend a suspension of 60 days pursuant to Rule 15 followed by 2 years of supervised probation subject to the following conditions:
(i) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(ii) Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with his probation and promptly respond to the Director’s correspondence by the due date. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct which may come to the’ Director’s attention. Upon the Director’s request, respondent shall provide authorizations for release of information and documentation to verify compliance with the terms of this probation.
(iii) Respondent shall be supervised by a licensed Minnesota attorney, appointed by the Director to monitor compliance with the terms of this probation. Respondent shall provide to the Director the names of four attorneys who have agreed to be nominated as respondent’s supervisor within 2 weeks1 from the date this stipulation is executed. If, after diligent effort, respondent is unable to locate a supervisor acceptable to the Director, the Director will seek to appoint a supervisor. Until a supervisor has signed a consent to supervise, the respondent shall on the first day of each month provide the Director with an inventory of active client files described in paragraph (iv) below. Respondent shall make active client files available to the Director upon request.
*24(iv) Respondent shall cooperate fully with the supervisor in his/her efforts to monitor compliance with this probation. Respondent shall contact the supervisor and schedule a minimum of one in-person meeting per calendar quarter. Respondent shall submit to the supervisor an inventory of all active client files by the first day of each month during the probation. With respect to each active file, the inventory shall disclose the client name, type of representation, date opened, most recent activity, next anticipated action, and anticipated closing date. Respondent’s supervisor shall file written reports with the Direct at least quarterly, or at such more frequent intervals as may reasonably be requested by the Director.
(v) Within 30 days from the execution of this stipulation, respondent shall provide to the Director and to the probation supervisor, if any, a written plan outlining office procedures designed to ensure that respondent is in compliance with probation requirements. Respondent shall provide progress reports as requested.
(vi) Respondent shall maintain total abstinence from alcohol and other mood-altering chemicals, except that respondent may use prescription drugs in accordance with the directions of a prescribing physician who is fully advised of respondent’s chemical dependency before issuing the prescription.
(vii) Respondent shall attend weekly meetings of Alcoholics Anonymous or another out-patient alcohol treatment program acceptable to the Director. Respondent shall, by the tenth day of each month, without a specific reminder or request, submit to the Director an attendance verification on a form provided by the Director, which provides the name, address and telephone number of the person personally verifying the attendance. Such attendance verification shall also, upon request, be provided to the respondent’s supervisor, if any.
(viii) Respondent shall obtain a professional evaluation at his own expense to determine whether he is an acceptable candidate for an antabuse program. If it is determined that respondent can participate in an an-tabuse program without significant health risks, respondent shall enroll in such a program at his own expense, comply with all of the program’s requirements, and continue in the antabuse program until he is discharged. Respondent shall immediately notify the Director’s Office, in writing, of any recommendation for discharge from the antabuse program.
(ix) Respondent shall continue his current psychological treatment and shall complete such therapy programs as are deemed necessary by his treating professional. Respondent shall provide, upon the Director’s request, such medical authorizations as may be necessary to allow the Director to verify respondent’s compliance with this provision.
(x) Respondent shall, upon the Director request, execute such authorizations, including medical and an-tabuse program authorizations, as may be necessary for the Director or respondent’s supervisor to verify respondent’s compliance with the terms of the probation. Respondent shall specifically authorize the antabuse program to disclose to the Director, upon request, all information concerning respondent’s treatment and participation in the anta-buse program.
They also jointly recommend that the reinstatement hearing provided for in Rule 18 be waived, that respondent comply with Rule 26, that he pay $750 in costs pursuant to Rule 24(a), that he successfully complete the professional responsibility portion of the state bar examination within 1 year of the date of *25this order and that he be reinstated on expiration of the suspension provided that at least 15 days prior to such expiration he files an affidavit with the Clerk of Appellate Courts and the Director’s Office establishing that he is current with Continuing Legal Education requirements, that he has fully complied with Rules 24 and 26, and that he has refunded to the client the agreed-to amount of excess attorney fees and an amount representing the difference between an uncommunieated settlement offer and the final settlement made by the client; and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the jointly recommended discipline,
IT IS HEREBY ORDERED that respondent Conrad M. Fredin is suspended for 60 days followed, upon reinstatement, by a 2-year period of supervised probation subject to the agreed upon conditions set out above.
BY THE COURT
/s/ Alexander M. Keith A.M. Keith Chief Justice

. Fredin has a history of prior discipline which "includes a November 30, 1988, stipulation with the Director for a two year private probation for neglecting client matters and failing to respond [sic] a client's certified letter in violation [sic] Rules 1.3, 1.4, 3.4 and 8.4(d) Minnesota Rules of Professional Conduct." (Petition for Disciplinary Action, C7-96-1080, filed May 30, 1996.)